DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action was made in response to an amendment filed 6/17/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanford (US RE21,862).  Sanford discloses:

    PNG
    media_image1.png
    326
    521
    media_image1.png
    Greyscale

An apex axle truss system comprising: 
a first apex axle truss E1 comprising a sheet of metal that has been bent to form: 
a first substantially vertical wall configured to be secured to a first lateral side of an axle housing D; 
a second substantially vertical wall configured to be secured to a second lateral side of the axle housing; 
a first angled wall disposed between the first substantially vertical wall and the second substantially vertical wall; and 
a second angled wall disposed between the first angled wall and the second substantially vertical wall, 
wherein the first angled wall and the second angled wall contact each other to form a pointed apex, 
wherein the pointed apex is configured to be disposed over an upper surface of the axle housing D.

With regard to claim 5 - wherein the apex axle truss system E runs from a first inner C to a second inner C (see portion E3).

With regard to claim 7 - wherein the first apex axle truss E1 is configured to interlock with a second apex axle truss E1 via extended portion E3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of Hickling (US 6,209,896).  Sanford fails to explicitly disclose wherein the first apex axle truss is sized and shaped to be disposed under a coil spring bracket.  Hickling teaches an apex axle truss system comprising a first apex axle truss 34 comprising a sheet of metal that has been bent to form: a first substantially vertical wall configured to be secured to a first lateral side of an axle housing; a second substantially vertical wall configured to be secured to a second lateral side of the axle housing; a first angled wall disposed between the first substantially vertical wall and the second substantially vertical wall; and a second angled wall disposed between the first angled wall and the second substantially vertical wall, wherein the first angled wall and the second angled wall form an apex, wherein the apex is configured to be disposed over an upper surface of the axle housing; wherein the first apex axle truss is sized and shaped to be disposed under a coil spring bracket (see Fig. 5A; though the reference discloses air springs, the truss is shown as being sized and shaped to be able to be disposed under a coil spring bracket, which is simply intended use).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apex axle truss system of Sanford with the teaching of Hickling’s coil spring bracket to allow for suspended relief from the road surfaces to the vehicle.

With regard to claim 3, Hickling teaches wherein the first apex axle truss is sized and shaped to be disposed adjacent to a coil spring bracket (see above).

With regard to claim 6, Sanford fails to explicitly disclose the components of the invention as being welded to one another.  Hickling teaches wherein a first distal end of the first substantially vertical wall is configured to be secured to the first lateral side of the axle housing 30 via one or more first welds, and wherein a second distal end of the second substantially vertical wall is configured to be secured to the second lateral side of the axle housing 30 via one or more second welds (“Bracket 34 has opposing edges 38 which are welded to an outer surface 36 of axle beam 30, best shown in FIGS. 2A and 2C. Opposing edges 38 are welded to axle beam 30 along a neutral bending axis to improve the structural integrity of bracket assembly 22.” – Column 2, lines 61-65).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apex axle truss system of Sanford with the teaching of Hickling such that a first distal end of the first substantially vertical wall is configured to be secured to the first lateral side of the axle housing via one or more first welds, and wherein a second distal end of the second substantially vertical wall is configured to be secured to the second lateral side of the axle housing via one or more second welds to allow for strong connection without need for further fastening components or holes.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanford in view of Mullican et al (US 7,500,688).  Sanford fails to explicitly disclose wherein the first apex axle truss is sized and shaped to be disposed over at least a portion of a differential housing, wherein the differential housing is secured to the axle housing.  Mullican teaches an apex axle truss system comprising: 
an apex differential truss 50 comprising a sheet of metal that has been bent to form: 
a first angled wall comprising a first distal end configured to be secured to a first portion of a differential housing D; and 
a second angled wall comprising a second distal end configured to be secured to a second portion of the differential housing D, wherein the first angled wall and the second angled wall form a first apex (see marked up Fig. below).

    PNG
    media_image2.png
    483
    674
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apex axle truss system of Sanford with the teaching of Mullican such that the first apex axle truss is sized and shaped to be disposed over at least a portion of a differential housing, wherein the differential housing is secured to the axle housing to allow the axle to be operatively connected to the engine for driving the wheels.



Claim(s) 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mullican in view of Sanford.  Mullican discloses:
With regard to claim 8 - An apex axle truss system comprising: 
an apex differential truss 50 comprising a sheet of metal that has been bent to form: 
a first wall 50A comprising a first distal end configured to be secured to a first portion of a differential housing D; and 
a second wall 50B comprising a second distal end configured to be secured to a second portion of the differential housing D that is opposite the first side of the differential housing,
Mullican fails to disclose wherein the first wall and the second wall are angled and form a first apex.  Sanford teaches an apex axle truss comprising a first angled wall and a second angled wall, wherein the first angled wall and the second angled wall form a first apex.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the axle truss system of Mullican with the teaching of Sanford such that the first wall and the second wall are angled and form a first apex to allow for any debris to slide easily from the top of the truss system.

With regard to claim 9, Sanford Mullican discloses further comprising: 
a first apex axle truss comprising a second apex, wherein the first apex axle truss is configured to be disposed over a first axle housing A; and 
a second apex axle truss comprising a third apex, wherein the second apex axle truss is configured to be disposed over a second axle housing A, wherein the differential housing D is disposed between the first axle housing A and the second axle housing A (see marked up Fig. below).

    PNG
    media_image3.png
    483
    674
    media_image3.png
    Greyscale

With regard to claim 10, Mullican discloses wherein the apex differential truss is configured to interlock with the first apex axle truss and the second apex axle truss (see above Fig.).

With regard to claim 11, Mullican discloses wherein responsive to the apex differential truss and the first apex axle truss being secured together, the first apex axle truss and the apex differential truss form a slot to receive a portion of a coil spring bracket 40A.

With regard to claim 12, Mullican discloses wherein the first apex axle truss comprises: 
a first substantially vertical wall 50A’ configured to be secured to a first lateral side of the first axle housing A; and 
a second substantially vertical wall 50B’ configured to be secured to a second lateral side of the first axle housing A.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 13 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6/17/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        October 3, 2022



/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616